            Case 2:21-cv-01265-KJM-DMC Document 14 Filed 08/16/21 Page 1 of 3



1    Scott E. Rubright – SBN 122859
     Rob J. Taylor – SBN 281650
2    MCCARTHY & RUBRIGHT, LLP
     100 Rio St. / P.O. Box 190
3    Red Bluff, CA 96080
     (530) 527-0213/(530) 527-7641 (fax)
4    srubright@mccarthyrubright.com
5    Attorneys for Plaintiffs,
     Swaran Sidhu, Harbachan Sidhu,
6    Paramjit Nagra and Sukhbir Nagra
7

8                                  UNITED STATES DISTRICT COURT

9                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10
       SWARAN SIDHU, an individual;                       CASE NO. 2:21-cv-01265-KJM-DMC
11     HARBACHAN SIDHU, an individual;
       PARAMJIT NAGRA, an individual; and                 STIPULATION FOR PLAINTIFFS’
12                                                        LEAVE TO FILE VERIFIED FIRST
       SUKHBIR NAGRA, an individual;
                                                          AMENDED COMPLAINT
13
                Plaintiffs,
14     v.

15     WEST AMERICAN INSURANCE
       COMPANY, an Indiana corporation d.b.a.
16     LIBERTY MUTUAL INSURANCE; and,
       DOES 1 through 10, inclusive;
17
                Defendants.
18

19
             Pursuant to Fed. R. Civ. P. 15(a)(2), and Civil L.R. 137(c) and 143, Plaintiffs Swaran
20
     Sidhu, Harbachan Sidhu, Paramjit Nagra, and Sukhbir Nagra (“Plaintiffs”) and Defendant West
21
     American Insurance Company (“Defendant”), hereby jointly stipulate to the granting of leave for
22
     Plaintiffs to execute, file, and serve their Verified First Amended Complaint in this matter. True
23
     and correct red-line and clean versions of Plaintiffs’ Verified First Amended Complaint are
24
     attached hereto as Exhibits “A” and “B,” respectively, for the Court’s reference. In support of
25
     this Stipulation, the Parties agree and stipulate as follows:
     _____________________________________________________________________________
      Stipulation for Plaintiffs’ Leave to File Verified 1 Sindhu et al. v. West American Ins. Co. et al.
      First Amended Complaint                              Case No. 2:21-cv-01265-KJM-DB
           Case 2:21-cv-01265-KJM-DMC Document 14 Filed 08/16/21 Page 2 of 3



1                             1.    This action was removed to the Eastern District of California on July

2                   19, 2021.

3                             2.    The Parties previously agreed to an extension of time for Defendant

4
                    to respond to Plaintiff’s Complaint until August 9, 2021. As such, no responsive

                    pleading has yet been filed in this case.
5
                              3.    This Stipulation will give Plaintiffs the opportunity to address edits
6
                    that they contend are needed to their Complaint following its removal to federal
7
                    court. Defendant’s new date for response shall track with the filing and service of
8
                    the Verified First Amended Complaint by Plaintiff, and shall otherwise be for a
9
                    duration as permitted by the Federal Rules of Civil Procedure and Local Rules for
10
                    response.
11
                              4.    No previous amendments to the Complaint have been sought in this
12
                    matter.
13
                              5.    Defendant otherwise reserves all rights available at law or equity for
14                  responding to the Verified First Amended Complaint.
15          We hereby attest that concurrence in the filing of this Stipulation was obtained by each of
16   the below identified signatories.
17

18    Dated: August 5, 2021                                     MCCARTHY & RUBRIGHT, LLP

19

20
                                                   By:     _/s/ Rob J. Taylor______
21                                                         SCOTT E. RUBRIGHT
                                                           ROB J. TAYLOR
22                                                         Attorneys for Plaintiffs
                                                           SWARAN SIDHU, HARBACHAN
23                                                         SIDHU, PARAMJIT NAGRA, AND
                                                           SUKHBIR NAGRA
24

25

     _____________________________________________________________________________
      Stipulation for Plaintiffs’ Leave to File Verified 2 Sindhu et al. v. West American Ins. Co. et al.
      First Amended Complaint                              Case No. 2:21-cv-01265-KJM-DB
           Case 2:21-cv-01265-KJM-DMC Document 14 Filed 08/16/21 Page 3 of 3


      Dated: August 16, 2021                                   MAYNARD COOPER & GALE, LLP
1

2                                                              /S/ Nicholas J. Boos (as authorized on
                                                               8/5/21)
3                                                    By:           NICHOLAS J. BOOS
                                                                   CORBAN J. PORTER
4
                                                               Attorneys for Defendant
5                                                              WEST AMERICAN INSURANCE
                                                               COMPANY
6

7           IT IS SO ORDERED.
8

9
     DATED: August 16, 2021.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     _____________________________________________________________________________
      Stipulation for Plaintiffs’ Leave to File Verified 3 Sindhu et al. v. West American Ins. Co. et al.
      First Amended Complaint                              Case No. 2:21-cv-01265-KJM-DB
